Citation Nr: 1044413	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  10-17 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iowa City, Iowa


THE ISSUES

1.  Whether VA copayment charges for medication totaling $168 
were properly created and calculated.

2.  Entitlement to waiver of VA copayment charges for medication 
in the calculated amount of $168.

3.  Entitlement to a waiver for VA copayment charges for 
medication expenses for nonservice-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1954 to 
August 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2010 decision of the Department of 
Veterans Affairs (VA) Medical Center in Iowa City, Iowa.  In that 
decision, the Veteran's request for waiver of recovery of 
copayment charges for medication in the calculated amount of $168 
was denied.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Board regrets further delaying this appeal.  However, for 
reasons discussed below, additional procedural and evidentiary 
development is necessary prior to further disposition of the 
appeal. 

Historically, the VA Medical Center (VAMC) in Iowa City, Iowa 
conducted a Co-Pay Exemption Test on January 1, 2010, to 
determine whether the Veteran qualified for an exemption of any 
medication copayment(s) based on her annual income.  Using income 
data reported by the Veteran, the VAMC determined that she was 
"non-exempt," and therefore responsible for any copayments for 
medication not otherwise exempt under VA regulations.  See 
38 C.F.R. § 17.110(c) (2010).  Thereafter, the Veteran incurred 
medication copayment charges for the month of January 2010 in an 
amount totaling $168.  In February 2010, she submitted a request 
for waiver of recovery of this debt along with a completed 
Financial Status Report (VA Form 5655).  The Veteran indicated in 
her request that she was financially unable to reimburse the VA 
for her indebtedness due to other health expenses such as her 
diabetic dietary needs.  The VAMC denied the Veteran's waiver 
request in February 2010 and she appealed this decision.  It is 
now before the Board for appellate review.  

Validity of the Debt

The Veteran's accredited representative disputes the validity of 
the debt with which the Veteran has been charged.  Specifically, 
the accredited representative asserts in the August 2010 Written 
Brief Presentation that some of the medication copayments charged 
in January 2010 may be exempt as related to treatment for her 
service-connected disabilities (including those subject to 
compensation under the provisions of 38 U.S.C.A. § 1151).  See 
38 C.F.R. § 17.110(c)(2).  

A debtor (or her accredited representative) may dispute the 
amount or existence of a debt at any time, either separately from 
a request for waiver or at the same time.  38 C.F.R. § 1.911(c) 
(2010); VAOPGCPREC 6-98 (Apr. 24, 1998).  Further, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when the validity of a debt is challenged, a threshold 
determination must be made on that question prior to a decision 
on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 
430, 437 (1991).  The record reflects that the issue of whether 
the debt is valid has not yet been adjudicated by the VAMC.  As 
such, the Board finds that additional development is required to 
determine whether the creation of the debt at issue was proper 
and, if so, whether the amount of debt was correctly calculated.

In order to aid in the determination of whether the debt was 
properly created and calculated, the VAMC should obtain 
information regarding what medications were the subject of the 
January 2010 copayments at issue in the present appeal.  Such 
information is relevant because VA regulations provide that 
medications which are related to treatment for service-connected 
disabilities are exempt from copayment requirements.  38 C.F.R. 
§ 17.110(c)(2).  Additionally, the VAMC should determine what 
medications the Veteran was taking in January 2010 for treatment 
associated with her service-connected disabilities given that it 
does not appear that the list of her service-connected 
medications has been reviewed since June 2006.  



Waiver of the Debt

Turning to the issue certified for appeal, appellate review by 
the Board with regard to the Veteran's waiver claim must be 
deferred pending development and consideration of her challenge 
to the validity of the debt.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 437 (holding that the question of the validity of an 
asserted debt, which the appellant challenged from the outset and 
before the Board, must be determined as part of the appellant's 
application for a waiver of the debt).  However, if it is 
determined that any portion of the debt was properly created, 
then further development is required on the waiver claim.  

Generally, waivers for VA medical expenses will be denied on the 
basis that there is no legal authority to waive debts.  38 C.F.R. 
§ 17.105 (2010).  However, in the case of charges for copayments, 
the VA will apply the standard of "equity and good conscience" 
in determining whether a waiver may be granted, provided that a 
veteran submits a VA Form 5655 along with the waiver request to 
the VAMC.  38 C.F.R. § 17.105(c).  Following receipt of the 
Veteran's waiver request and VA Form 5655 in February 2010, the 
VAMC denied her waiver request on the basis that her 2009 income 
(reported as $13,296) exceeded the income exemption criteria 
provided by VA law.  See 38 C.F.R. § 17.110(c)(3) (2010).  No 
mention is made of the standard of "equity and good 
conscience."  Rather, it appears that the VAMC readjudicated the 
issue of whether the Veteran qualifies for an exemption of 
medication copayment(s) based on her annual income.  Following 
receipt of the Veteran's notice of disagreement in March 2010, 
the VAMC issued a statement of the case in April 2010.  This 
document should have provided the Veteran with "[a] summary of 
the applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination."  38 C.F.R. § 19.29 (2010).  It too, however, 
does not contain any reference to the standard of "equity and 
good conscience" (codified at 38 C.F.R. § 1.965 (2010)) and/or 
application of this standard to the facts of this appeal.  

The information provided above reflects that the correct law was 
not applied by the VAMC in adjudicating the Veteran's request for 
a waiver of recovery of VA medication copayment charges in the 
calculated amount of $168.  Since the Board has no authority to 
rectify this due process violation on its own, it is necessary 
for the VAMC to readjudicate the Veteran's waiver request using 
the standard of "equity and good conscience" and to provide her 
with a (supplemental) statement of the case, if necessary, which 
fully complies with VA regulations.  See 38 C.F.R. §§ 17.105(c), 
19.29.  

Exemption for Co-Payments Based on Means Test

As noted above, the VAMC conducted a Co-Pay Exemption Test on 
January 1, 2010, and determined that the Veteran did not qualify 
for an exemption of medication copayment(s) based on her annual 
income.  See 38 C.F.R. § 17.110(c)(3).  It also notified her in a 
February 2010 letter that her "request for consideration of a 
waiver from means test and/or medication co-payment" had been 
considered and that she "does not meet the criteria for waiver 
consideration."  Thereafter, in March 2010, the Veteran 
submitted a "written appeal to your decision to disapprove my 
request for a co-pay waiver."  

VA has a legacy of paternalism in its dealings with veterans, 
King v. Brown, 4 Vet. App. 519, 522 (1993), and its benefits 
system is uniquely pro-claimant.  Hensley v. West, 212 F.3d 1255, 
1262 (Fed. Cir. 2000).  With these principles in mind, the Board 
finds that the February 2010 letter, while intending to notify 
the Veteran of the VAMC's decision to deny a waiver of recovery 
of medication copayment charges in the calculated amount of $168, 
may also be reasonably interpreted as notifying her of the denial 
of an exemption for medication copayment(s) based on means 
testing.  Similarly, despite the fact that the Veteran's March 
2010 statement was accepted as a notice of disagreement as to the 
issue of waiver of recovery of medication copayment charges in 
the calculated amount of $168, the Board concludes that this 
statement also expresses a desire for appellate review of the 
VAMC's decision regarding the issue of an exemption for 
copayments.  In this regard, her statement reflects concern about 
her ability to afford all copayments as well as the $168 incurred 
during the month of January 2010.  Under these circumstances, the 
March 2010 statement constitutes a valid notice of disagreement.  
See 38 C.F.R. § 20.201 (2010).  Since it was received within one 
year of the VAMC's February 2010 letter, it is timely.  See 
38 C.F.R. § 20.302(a) (2010).  

The Court has now made it clear that the proper course of action 
when a timely notice of disagreement has been filed is to remand 
the matter to the Agency of Original Jurisdiction which, in this 
case, is the VAMC.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Appropriate action, including issuance of a statement of the 
case, is now necessary with regard to the issue of entitlement to 
a waiver for VA copayment charges for medication expenses for 
nonservice-connected disabilities.  38 C.F.R. § 19.26 (2010).  
The Veteran will then have the opportunity to file a timely 
substantive appeal if she wishes to complete an appeal.

Accordingly, this case is remanded for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Conduct a medication review to determine 
what medications the Veteran was taking in 
January 2010 for treatment associated with 
her service-connected disabilities.  A list 
of these medications and any evidence used to 
make this determination should be associated 
with the claims file.

2.  Obtain information regarding what 
medications were the subject of the January 
2010 copayments at issue in the present 
appeal.  A list of these medications and 
their individual copayment(s) should be 
associated with the claims file.

3.  After completion of the above, adjudicate 
the issue of whether the VA copayment charges 
for medication totaling $168 were properly 
created and calculated.  Prepare a 
comprehensive explanation of the reasons and 
bases for that decision and incorporate it 
into the claims file.  If it is determined 
that any or all of the debt at issue was 
improperly created, then take award action to 
rectify the error.  If it is determined that 
any portion of the debt was properly created, 
provide the Veteran both notice of the 
decision and of her appellate rights.  If the 
Veteran files a timely notice of 
disagreement, issue an appropriate statement 
of the case and notify her that the matter of 
the debt's validity will be before the Board 
only if she submits a substantive appeal.  

4.  If it is determined that any portion of 
the debt is valid, readjudicate the issue of 
entitlement to a waiver of recovery of such 
debt, applying the standard of "equity and 
good conscience" as codified at 38 C.F.R. 
§ 1.965 (2010).  See 38 C.F.R. § 17.105(c).  
If it is determined that any or all of the 
debt at issue should be waived, then take 
award action to rectify the error.  If it is 
determined that the debt should not be 
waived, then issue a supplemental statement 
of the case which includes a copy of the 
relevant laws and regulations (including 
38 C.F.R. §§ 1.965, 17.105, and 17.110), and 
a discussion of how such laws and regulations 
apply to the facts in the present case.  The 
case should then be returned to the Board, if 
in order, for further review.

5.  Issue a statement of the case as to the 
issue of entitlement to a waiver for VA 
copayment charges for medication expenses for 
nonservice-connected disabilities.  The 
Veteran should be informed that she must file 
a timely and adequate substantive appeal in 
order to perfect an appeal of any issue to 
the Board.  If a timely substantive appeal is 
not filed, the claim should not be certified 
to the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



	                  
_________________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



